Order entered December 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01117-CV

                          JESUS ANTONIO GONZALEZ, Appellant

                                                V.

             BLUE CIEL TOWER DEVELOPMENT, LTD., ET AL., Appellees

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-01134

                                            ORDER
       Before the Court is appellant’s December 2, 2019 unopposed motion for a forty-five day

extension of time to file his brief on the merits. We GRANT the motion to the extent that

appellant shall file his brief by Monday, January 13, 2020. We caution appellant that further

extension requests in this accelerated appeal will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE